Exhibit 10.32

EXECUTION COPY

FIFTH AMENDMENT AGREEMENT

This Fifth Amendment Agreement (this “Amendment”) is entered into this 12th day
of December, 2016, by and among BENEFITFOCUS, INC., a Delaware corporation (the
“Parent”), BENEFITFOCUS.COM, INC., a South Carolina corporation
(“Benefitfocus.com”), and BENEFITSTORE, INC., a South Carolina corporation
(“BenefitStore”, and together with the Parent and Benefitfocus.com, each
individually, a “Borrower”, and collectively, the “Borrowers”), the several
banks and other financial institutions or entities party hereto (each a “Lender”
and, collectively, the “Lenders”), and SILICON VALLEY BANK, as administrative
agent and collateral agent for the Lenders (in such capacity, the
“Administrative Agent”).

RECITALS

A. The Borrowers, the Lenders and the Administrative Agent have entered into
that certain Credit Agreement dated as of February 20, 2015, as amended pursuant
to that certain First Amendment Agreement dated June 16, 2015, pursuant to that
certain Second Amendment Agreement dated December 18, 2015, pursuant to that
certain Third Amendment Agreement dated March 24, 2016, and pursuant to that
certain Fourth Amendment Agreement dated October 28, 2016 (as amended and as the
same may from time to time be further amended, modified, supplemented or
restated, the “Credit Agreement”), pursuant to which the Lenders have extended
credit to the Borrowers for the purposes permitted in the Credit Agreement.

B. The Borrowers have requested and the Required Lenders and the Administrative
Agent agree to modify and amend certain terms and conditions of the Credit
Agreement.

AGREEMENT

NOW, THEREFORE, in consideration of the foregoing recitals and other good and
valuable consideration, the receipt and adequacy of which is hereby
acknowledged, and intending to be legally bound, the parties hereto agree as
follows:

1. Definitions. Capitalized terms used but not defined in this Amendment shall
have the meanings given to them in the Credit Agreement.

2. Amendments to Credit Agreement.

2.1 Section 7.2 (Indebtedness). Section 7.2(k) of the Credit Agreement is hereby
amended and restated in its entirety as follows:

“(k) to the extent constituting Indebtedness, building lease obligations,
whether or not reflected on the balance sheet of the Borrowers, provided that
the aggregate outstanding amount of such obligations does not exceed
$180,000,000; and”

3. Conditions Precedent to Effectiveness. This Amendment shall not be effective
until each of the following conditions precedent have been fulfilled to the
satisfaction of (and in form and substance satisfactory to, as applicable) the
Administrative Agent (such date, the “Fifth Amendment Effective Date”):



--------------------------------------------------------------------------------

3.1 This Amendment shall have been duly executed and delivered by the respective
parties hereto. The Administrative Agent shall have received a fully executed
copy hereof.

3.2 All necessary consents and approvals to this Amendment shall have been
obtained by the Loan Parties.

3.3 After giving effect to this Amendment, each of the representations and
warranties herein and in the Credit Agreement and the other Loan Documents
(i) that is qualified by materiality shall be true and correct, and (ii) that is
not qualified by materiality, shall be true and correct in all material
respects, in each case, on and as of the Fifth Amendment Effective Date as if
made on and as of such date, except to the extent any such representation and
warranty expressly relates to an earlier date, in which case such representation
and warranty shall have been true and correct in all material respects as of
such earlier date.

For purposes of determining compliance with the conditions specified in this
Section 4, each Lender that has executed this Amendment shall be deemed to have
consented to, approved or accepted or to be satisfied with, each document or
other matter either sent (or made available) by the Administrative Agent to such
Lender for consent, approval, acceptance or satisfaction, or required thereunder
to be consented to or approved by or acceptable or satisfactory to such Lender,
unless an officer of the Administrative Agent responsible for the transactions
contemplated by the Loan Documents shall have received notice from such Lender
prior to the Fifth Amendment Effective Date specifying such Lender’s objection
thereto and such objection shall not have been withdrawn by notice to the
Administrative Agent to that effect on or prior to the Fifth Amendment Effective
Date.

4. Limitation of Amendment.

4.1 The amendments set forth in Section 2, above, are effective for the purposes
set forth herein and shall be limited precisely as written and shall not be
deemed to (a) be a consent to any amendment, waiver or modification of any other
term or condition of any Loan Document, or (b) otherwise prejudice any right or
remedy which the Administrative Agent or the Lenders may now have or may have in
the future under or in connection with any Loan Document.

4.2 This Amendment shall be construed in connection with and as part of the Loan
Documents and all terms, conditions, representations, warranties, covenants and
agreements set forth in the Loan Documents, except as herein amended, are hereby
ratified and confirmed and shall remain in full force and effect.



--------------------------------------------------------------------------------

5. Representations and Warranties. To induce the Administrative Agent and the
Required Lenders to enter into this Amendment, the Borrowers hereby represent
and warrant as follows:

5.1 Immediately after giving effect to this Amendment (a) the representations
and warranties contained in the Loan Documents are true, accurate and complete
in all material respects as of the date hereof (except to the extent such
representations and warranties relate to an earlier date, in which case they are
true and correct as of such date), and (b) no Event of Default has occurred and
is continuing;

5.2 Each Borrower has the power and authority to execute and deliver this
Amendment and to perform its obligations under the Credit Agreement, as amended
by this Amendment;

5.3 The execution and delivery by each Borrower of this Amendment and the
performance by such Borrower of its obligations under the Credit Agreement, as
amended by this Amendment, have been duly authorized;

5.4 The execution and delivery by each Borrower of this Amendment and the
performance by each Borrower of its obligations under the Credit Agreement, as
amended by this Amendment, do not and will not contravene (a) any law or
regulation binding on or affecting such Borrower, (b) any contractual
restriction with a Person binding on such Borrower, (c) any order, judgment or
decree of any court or other governmental or public body or authority, or
subdivision thereof, binding on such Borrower, or (d) the organizational
documents of such Borrower;

5.5 The execution and delivery by each Borrower of this Amendment and the
performance by such Borrower of its obligations under the Credit Agreement, as
amended by this Amendment, do not require any order, consent, approval, license,
authorization or validation of, or filing, recording or registration with, or
exemption by any governmental or public body or authority, or subdivision
thereof, binding on such Borrower, except as already has been obtained or made;
and

5.6 This Amendment has been duly executed and delivered by each Borrower and is
the binding obligation of such Borrower, enforceable against such Borrower in
accordance with its terms, except as such enforceability may be limited by
bankruptcy, insolvency, reorganization, liquidation, moratorium or other similar
laws of general application and equitable principles relating to or affecting
creditors’ rights.

6. No Defenses of Borrowers. Each Borrower hereby acknowledges and agrees that
such Borrower has no offsets, defenses, claims, or counterclaims against the
Administrative Agent or any Lender with respect to the Obligations, or
otherwise, and that if such Borrower now has, or ever did have, any offsets,
defenses, claims, or counterclaims against the Administrative Agent or any
Lender, whether known or unknown, at law or in equity, all of them are hereby
expressly WAIVED and such Borrower hereby RELEASES the Administrative Agent and
each Lender from any liability thereunder.



--------------------------------------------------------------------------------

7. Integration. This Amendment and the Loan Documents represent the entire
agreement about this subject matter and supersede prior negotiations or
agreements. All prior agreements, understandings, representations, warranties,
and negotiations between the parties about the subject matter of this Amendment
and the Loan Documents merge into this Amendment and the Loan Documents.

8. Counterparts. This Amendment may be executed in any number of counterparts
and all of such counterparts taken together shall be deemed to constitute one
and the same instrument.

9. Effect on Loan Documents.

9.1 The amendments set forth herein shall be limited precisely as written and
shall not be deemed (a) to be a forbearance, waiver, or modification of any
other term or condition of the Credit Agreement or of any Loan Documents or to
prejudice any right or remedy which the Administrative Agent may now have or may
have in the future under or in connection with the Loan Documents; (b) to be a
consent to any future consent or modification, forbearance, or waiver to the
Credit Agreement or any other Loan Document, or to any waiver of any of the
provisions thereof; or (c) to limit or impair the Administrative Agent’s right
to demand strict performance of all terms and covenants as of any date. The
Borrowers, on behalf of each Loan Party, hereby ratify and reaffirm the
Borrowers’ obligations under the Credit Agreement and each Loan Party’s
obligations under each other Loan Document to which it is a party and agrees
that none of the amendments or modifications to the Credit Agreement set forth
in this Amendment shall impair any Loan Party’s obligations under the Loan
Documents or the Administrative Agent’s rights under the Loan Documents. The
Borrowers, on behalf of each Loan Party, hereby further ratify and reaffirm the
validity and enforceability of all of the Liens heretofore granted, pursuant to
and in connection with the Guarantee and Collateral Agreement or any other Loan
Document to the Administrative Agent on behalf and for the benefit of the
Secured Parties, as collateral security for the obligations under the Loan
Documents, in accordance with their respective terms, and acknowledges that all
of such Liens, and all collateral heretofore pledged as security for such
obligations, continues to be and remain collateral for such obligations (as
amended and increased hereby) from and after the date hereof. The Borrowers, on
behalf of each Loan Party, acknowledge and agree that the Credit Agreement and
each other Loan Document is still in full force and effect and acknowledge as of
the date hereof that no Loan Party has any defenses to enforcement of the Loan
Documents. The Borrowers, on behalf of each Loan Party, waive any and all
defenses to enforcement of the Credit Agreement as amended hereby and each other
Loan Documents that might otherwise be available as a result of this Amendment
of the Credit Agreement. To the extent any terms or provisions of this Amendment
conflict with those of the Credit Agreement or other Loan Documents, the terms
and provisions of this Amendment shall control.



--------------------------------------------------------------------------------

9.2 To the extent that any terms and conditions in any of the Loan Documents
shall contradict or be in conflict with any terms or conditions of the Credit
Agreement, after giving effect to this Amendment, such terms and conditions are
hereby deemed modified or amended accordingly to reflect the terms and
conditions of the Credit Agreement as modified or amended hereby.

9.3 This Amendment is a Loan Document.

10. Severability. The provisions of this Amendment are severable, and if any
clause or provision shall be held invalid or unenforceable in whole or in part
in any jurisdiction, then such invalidity or unenforceability shall affect only
such clause or provision, or part thereof, in such jurisdiction and shall not in
any manner affect such clause or provision in any other jurisdiction, or any
other clause or provision in this Amendment in any jurisdiction.

11. Choice of Law. Section 10.13 and Section 10.14 of the Credit Agreement are
hereby incorporated by reference in their entity mutatis mutandis.

[Signature page follows.]



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the parties hereto have caused this Amendment to be duly
executed and delivered as of the date first written above.

BORROWERS:

 

BENEFITFOCUS.COM, INC. By  

/s/ Jeffrey M. Laborde

Name:   Jeffrey M. Laborde Title:   CFO

BENEFITFOCUS, INC. By  

/s/ Jeffrey M. Laborde

Name:   Jeffrey M. Laborde Title:   CFO

 

BENEFITSTORE, INC. By  

/s/ Jeffrey M. Laborde

Name:   Jeffrey M. Laborde Title:   CFO

 

 

Signature Page to Fifth Amendment



--------------------------------------------------------------------------------

SILICON VALLEY BANK, as Administrative Agent and as a Lender

 

By  

/s/ Steve Lyons

Name:

 

Steve Lyons

Title:

 

VP

Signature Page to Fifth Amendment



--------------------------------------------------------------------------------

COMERICA BANK, as a Lender

By  

/s/ John Benetti

Name:

 

John Benetti

Title:

 

SVP

Signature Page to Fifth Amendment



--------------------------------------------------------------------------------

PACIFIC WESTERN BANK, as a Lender

By  

/s/ Adam Glick

Name:

 

Adam Glick

Title:

 

Senior Vice President

Signature Page to Fifth Amendment



--------------------------------------------------------------------------------

GOLDMAN SACHS LENDING PARTNERS LLC, as a Lender

By  

/s/ Ushma Dedhiya

Name:

 

Ushma Dedhiya

Title:

 

Authorized Signatory

Signature Page to Fifth Amendment